EuffiN, J.
The only point before the Court, is that on which his Honor gave his opinion on the trial. On that, we think clearly, there is error. An action on the covenant would have been against the defendant as administrator, and the damages would have been satisfied out of the assets of the estate. The present action is on the special promise by the defendant, and charges him personally or de bonis propriis. Thus the two actions are in different rights, and, therefore, one does not merge in the other. Judgment reversed, and a venire de novo.
Pjse CueiaM, Judarment reversed.